Citation Nr: 0813997	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  04-41 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether a July 1962 rating decision that denied service 
connection for a low back disability contained clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1960 to 
January 1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that found that the July 
1962 rating decision denying service connection for a low 
back disability was not clearly and unmistakably erroneous.  
In November 2007 the veteran testified before the Board at a 
hearing that was held via videoconference from the RO.

In November 2007 testimony before the Board, the veteran 
reiterated his contention as to his entitlement to an earlier 
effective date for the award of a 100 percent disability 
rating for his service-connected low back disability.  In a 
2002 decision, the Board denied the veteran's claim of 
entitlement to an earlier effective date for the award of a 
100 percent disability rating for his service-connected low 
back disability.  The veteran received notice of this 
decision and filed an appeal with the 
Court of Appeals for Veterans Claims.  However, such appeal 
was dismissed and the Board denial remains final.  
Accordingly, this issue is not presently before the Board.  
See 38 C.F.R. § 20.1100 (2007).

The Board notes that at the November 2007 hearing, the 
veteran stated that he would submit to VA evidence 
demonstrating that the proper facts were not considered at 
the time of the July 1962 decision.  The record was held open 
for 60 days, in order to give the veteran the opportunity to 
submit such evidence.  While the veteran did submit 
additional evidence to VA, he did not submit the evidence he 
specifically referenced regarding the circumstances of the 
April 1962 examination.  In this regard, it is noted that the 
veteran has an obligation to assist in the adjudication of 
his claim.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
No further development is required under these circumstances.




FINDINGS OF FACT

1.  In a July 1962 rating decision, the RO denied entitlement 
to service connection for a low back disability because there 
was no current diagnosis of a low back disability.  The 
veteran was notified of that decision and he did not file an 
appeal.

2.  With respect to the July 1962 rating decision, the 
correct facts as known at that time were before the 
adjudicators, the law then in effect was correctly applied, 
and the decision did not contain an undebatable error that 
was outcome determinative.


CONCLUSION OF LAW

The July 1962 rating decision that denied entitlement to 
service connection for a low back disability was not clearly 
and unmistakably erroneous.  38 U.S.C.A. §§ 310 (West 1958 & 
Supp. 1962); 7105 (West 2002); 38 C.F.R. §§ 3.63(a) (1956 & 
Supp. 1962); 3.104, 3.105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Clear and Unmistakable Error

The veteran argues that the July 1962 rating decision that 
denied service connection for a low back disability was 
clearly and unmistakably erroneous.  In essence, he argues 
that the RO erroneously failed to consider in-service 
findings of a low back injury, and failed to assist him in 
obtaining evidence necessary to establish entitlement to 
service connection.

Under the provisions of 38 C.F.R. § 3.105(a) (2007), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error (CUE).  
However, if the evidence establishes CUE, the prior decision 
will be reversed and amended.

A determination that a prior determination involved CUE 
involves the following considerations:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 
3 Vet. App. 310 (1992).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  Crippen v. Brown, 9 
Vet. App. 412 (1996).  Mere disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A decision 
regarding CUE must be made on the basis of the law and 
evidence at the time of the decision at issue.  Porter v. 
Brown, 5 Vet. App. 233 (1993).

Here, the July 1962 rating decision being challenged on the 
basis of CUE considered the veteran's service medical records 
and an April 1962 report of special orthopedic examination.  

The veteran's service medical records showed he that 
sustained a low back injury in May 1961 as a result of being 
run over by a Jeep while in a sleeping bag.  X-ray 
examination of his back was negative for evidence of 
fractures.  He was diagnosed with a strain of the muscles of 
the lumbosacral region, and placed on a limited duty profile.  

Service medical records dated from May 1961 to July 1961 show 
that the veteran continued to complain of low back pain.  In 
July 1961 he was hospitalized for a period of approximately 
four weeks at Madigan General Hospital in Tacoma, Washington, 
for treatment of sacroiliac strain.  During his period of 
hospitalization it was determined that surgical treatment was 
unnecessary.  Physical examination prior to his discharge 
from service did not involve examination of the back.

Shortly following separation from service, the veteran filed 
a claim for service connection for a low back disability.  On 
VA examination in April 1962, the veteran reported a history 
of having injured his back as a result of being run over by a 
Jeep.   He stated that he was initially treated as an 
outpatient, but was later hospitalized for additional 
treatment.  He stated that he was currently experiencing pain 
in his lumbosacral area.  Physical examination of the low 
back revealed forward flexion, hyperextension, and lateral 
bending that were felt to be limited to about one-half of the 
normal range, although it was noted to be likely that this 
restriction was voluntary.  X-ray examination of the low back 
was normal.  The diagnosis was "no diagnosis made."

Again, the question for consideration at the present time is 
whether the July 1962 rating decision contained CUE.  As 
noted previously, one means of establishing CUE is to 
demonstrate that the correct facts, as they were known at the 
time, were not before the adjudicator at the time of the 
final decision being challenged.  See Russell v. Principi, 
310, 313 (1992).  

In denying the low back claim in July 1962 rating decision, 
the RO stated that records showed treatment for a low back 
injury in service, but that a post-service VA examination was 
negative.  The RO reasoned that the veteran had injured his 
low back during service but that this injury had been acute 
and transitory and had resolved without residual disability.

The Board finds that the discussion of facts in the July 1962 
rating decision clearly establishes that the circumstances of 
the veteran's service were accurately understood by the 
adjudicators.  While the rating decision references a history 
of an injury sustained in 1951, this is clearly a 
typographical error, as the rating decision also references 
the veteran's dates of active service, from September 1960 to 
January 1962.  Therefore, the correct facts, as known at the 
time, were correctly before the adjudicators and a finding of 
CUE cannot be established on this basis. 

Again, CUE can also be established by showing that the law as 
then in effect was misapplied.   

The law that was in effect in July 1962 stated that, for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was incurred, or preexisting injury or 
disease was aggravated, compensation as provided in this 
subchapter, but no compensation shall be paid if the 
disability is a result of the veteran's own willful 
misconduct.  38 U.S.C. § 310 (West 1958 & Supp. 1962).

The law also provided that, for the purposes of § 310, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C. § 311 (1958 & Supp. 
1962).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.63(a) (1956).

The regulations also stated that there are medical principles 
so universally recognized as to constitute fact (clear and 
unmistakable proof), and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Consequently with notation or discovery during 
service of such residual conditions (scars; fibrosis of the 
lungs; atrophies following disease of the central or 
peripheral nervous system; healed fractures; absent, 
displaced or resected parts of organs; supernumerary parts; 
congenital malformations or hemorrhoidal tags or tabs, etc.) 
with no evidence of the pertinent antecedent active disease 
or injury during service the conclusion must be that they 
preexisted service.  Similarly, manifestation of lesions or 
symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish pre-service existence 
thereof.  Conditions of an infectious nature are to be 
considered with regard to the circumstances of the infection 
and if manifested in less than the respective incubation 
periods after reporting for duty, they will be held to have 
preexisted service.  38 C.F.R. § 3.63(f) (1956).

A review of the record here does not demonstrate that the RO 
incorrectly applied the statutory or regulatory provisions 
extant in 1962.  

On the basis of the evidence associated with the claims 
folder in July 1962, the Board cannot conclude that the RO 
decision was clearly and unmistakably erroneous.  While the 
service medical records demonstrate a low back injury, the 
April 1962 post-service examination did not diagnose any low 
back disability.  Therefore, it is found that reasonable 
minds could differ as to whether a chronic low back disorder 
had been incurred during active service.  Hence, the 
relationship between the low back disorder and active service 
was open to debate, precluding a finding of CUE.  Indeed, a 
CUE claim cannot succeed unless the error compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error. Fugo v. Brown, 6 Vet. App. 40 (1993).  The present 
case does not compel that conclusion.  

The Board notes that, after the July 1962 rating decision, 
the veteran sought to reopen the claim with additional 
medical evidence showing diagnoses of a low back disability 
related to the in-service injury.  However, the post-July 
1962 evidence was not part of the record at the time of the 
July 1962 rating decision.  Therefore, it can have no bearing 
on the veteran's claim of CUE in the July 1962 rating 
decision.

The veteran contends that the RO's failure to assist in the 
development of his claim in connection with the July 1962 
rating decision rendered that decision clearly and 
unmistakably erroneous.  Specifically, the veteran asserts 
that he did not in fact undergo VA examination in April 1962.  
He further asserts that even if the examination was 
conducted, the results of the examination were inadequate 
because the veteran's service records were not available for 
review at the time of the examination.  He asserts that had 
he undergone examination in conjunction with his 1962 claim, 
and had the examiner been able to review his service records, 
there would have been objective evidence of a low back 
disability, entitling him to service connection.  

First, in addressing the veteran's contention that he did not 
in fact undergo examination in April 1962, the record 
reflects that the veteran was scheduled for a special 
orthopedic examination in April 1962, and both the April 1962 
report of examination and the May 1962 report of X-ray 
examination of the lumbar spine are labeled with the 
veteran's name and his claim number.  While the veteran 
asserts that the labeling of these reports of examination 
with his name and claim number was erroneous, there is no 
evidence demonstrating that it was not the veteran who 
underwent examination.  Accordingly, the Board finds no merit 
in the veteran's contention that it was not he who underwent 
examination.  Further, even if the veteran did not undergo VA 
examination, a failure in the duty to assist cannot give rise 
to CUE; nor does it result in grave procedural error so as to 
vitiate the finality of a prior, final decision.  Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002).  

Based on the above, the veteran's argument that CUE should be 
found based on a failure in the duty to assist with regard to 
the scheduling of an examination is unavailing.  

In addressing the veteran's contention that the examination 
was inadequate because his service records were not available 
for review at the time of the examination, this argument must 
also fail.  First, it has not been shown that, if further 
development had been conducted at the time, the additional 
evidence added to the record would have been unquestionably 
provided a basis for a grant of the benefit sought.  More 
significantly, however, it is observed that an inadequate 
examination amounts to nothing more than a breach of the duty 
to assist.  Thus, even if the examination was inadequate, 
because a failure in the duty to assist cannot give rise to 
CUE nor result in grave procedural error so as to vitiate the 
finality of a prior, final decision, such alleged inadequacy 
cannot serve as a basis for a finding of CUE.  Cook, 318 F.3d 
1334.  

The veteran additionally asserts that at the time the July 
1962 decision was rendered, the RO did not have before it his 
entire service medical records.  He asserts that the failure 
to obtain his service medical records prior to rendering a 
decision constituted grave procedural error so as to vitiate 
the finality of the July 1962 decision.  See Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999).  The record, however, 
reflects that all service medical records were conveyed to 
the New Orleans, Louisiana Regional Office prior to the 
rendering of the decision.  Specifically, the record reflects 
that in June 1962 the Seattle, Washington Regional Office, 
where the veteran originally filed his claim, requested the 
return of records lent to the Army Records Center.  It is 
then shown that records were received from the Army Records 
Center and that the veteran's service medical records were 
transferred to the New Orleans, Louisiana Regional Office in 
June and July 1962, prior to the July 1962 decision.  

Based on the foregoing, there is no evidence in this case to 
rebut this presumption of regularity.  Ashley v. Derwinksi, 2 
Vet. App. 62, 64 (1992) (the "presumption of regularity" 
applies to the official acts of public officers, and in the 
absence of clear evidence to the contrary, it must be 
presumed that they have properly discharged their official 
duties); see also Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  

Given that the record clearly demonstrates the chain of 
custody of the veteran's records, and that they were received 
at the New Orleans, Louisiana Regional Office prior to the 
July 1962 decision, the Board finds that there was in this 
case no grave procedural error so as to vitiate the finality 
of the July 1962 decision.  See Hayre, 188 F.3d 1327.  
Moreover, the Board finds that even if the service medical 
records were not before the RO at the time the July 1962 
decision was rendered, this failure would not amount to grave 
procedural error, vitiating the finality of the 1962 
decision, as the claim was denied based upon a lack of a 
current diagnosis, rather than upon a lack of a nexus to 
service.  In making this argument, the veteran is confusing 
an incomplete record with an incorrect record.  Only the 
latter can serve as a basis for a finding of CUE.

In sum, the Board concludes that the July 1962 rating 
decision that denied service connection for a low back 
disability did not contain CUE.  

Duties to Notify and Assist the Appellant

The notice and duty to assist provisions of the law and 
regulations  are not applicable to CUE claims.  Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001).  Therefore, 
discussion of the notice provisions in this case is not 
required.  38 U.S.C.A. §§ 5109A(a), 7111(a) (West 2002); 38 
C.F.R. §§ 20.1400-20.1411 (2007).

ORDER

The July 1962 rating decision was not clearly and 
unmistakably erroneous in denying service connection for a 
low back disability.  The appeal is denied.




____________________________________________
Eric S. Leboff
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


